OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by the Appel*72late Division, Third Department, on December 2, 1993, and maintains an office for the practice of law in Fishers. The Grievance Committee filed a petition charging respondent with acts of misconduct arising from his misuse of a trust account. Respondent filed an answer admitting the material allegations of the petition and appeared before this Court and submitted matters in mitigation.
Respondent admitted that he used as a personal account an account that was designated as a trust account and that he failed to use the account for client funds. Additionally, respondent admitted that he issued checks drawn against the account that were dishonored for insufficient funds.
By depositing funds other than “qualified funds” within the meaning of Judiciary Law § 497 (2) into a trust account, respondent has violated Judiciary Law § 497, and he has engaged in conduct that adversely reflects on his fitness as a lawyer, in violation of Code of Professional Responsibility DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]).
We have considered the matters submitted by respondent in mitigation, including that the misconduct was unrelated to clients or clients’ funds. Accordingly, we conclude that respondent should be censured.
Scudder, J.P., Gorski, Green, Pine and Hayes, JJ., concur.
Order of censure entered.